On April 5, 1892, an election was held in Dodge county under the act of September 18, 1885, known as the general local option liquor law, which resulted “ for the sale.” On April 6, 1894, a petition signed by more than one tenth of the qualified voters of the county, was filed with the ordinary, for the calling of another election under the same law. The ordinary refused to order the second election, holding that he was without authority to do so, by reason of the act of December 22, 1892, which amends the local option law by making four in*604stead of two years the time following an election, within which no further election shall be held. On petition for mandamus, this decision was sustained, and plaintiffs excepted.
DeLacy & Bishop and Peacock, for plaintiffs.
E. B. Milner and E. Herrman, for defendant.